Citation Nr: 0620955	
Decision Date: 07/18/06    Archive Date: 07/26/06	

DOCKET NO.  97-16 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of 
low back injury, with accompanying pain radiating down the 
right leg. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the postoperative residuals of recurring dislocation of the 
left shoulder.   

3.  Entitlement to an increased rating for derangement of the 
left knee, evaluated as 10 percent disabling from November 1, 
1997, to November 20, 2002.  

4.  Entitlement to an increased rating for derangement of the 
left knee, evaluated as 20 percent disabling from December 1, 
2002. 

5.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic arthritis of the left knee. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to December 
1990.

This case comes before the case of Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDINGS OF FACT

1.  Chronic residuals of low back injury are not shown to 
have been present in service, or for a number of years 
thereafter, nor are they in any way causally related to a 
service-connected disability or disabilities.

2.  Postoperative residuals of recurring dislocation of the 
left shoulder are presently characterized by abduction of the 
left arm to 90 degrees, equivalent to shoulder level.

3.  From November 1, 1997 to August 21, 2002, the veteran's 
internal derangement of the left knee was productive of no 
more than slight impairment, with recurring subluxation 
and/or lateral instability.

4.  Beginning December 1, 2002, the veteran's internal 
derangement of the left knee is currently productive of no 
more than moderate impairment, with recurrent subluxation 
and/or lateral instability.

5.  Post-traumatic arthritis of the left knee is presently 
characterized by a range of motion from 0 to 100 degrees 
accompanied by pain.  


CONCLUSIONS OF LAW

1.  Chronic residuals of low back injury were not incurred in 
or aggravated by active military service, nor are they 
proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of recurrent dislocation of the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a and Part 4, Codes 5201, 5202 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the left knee prior to from 
November 1, 1997, to August 21, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Code 5257 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for internal derangement of the left knee, effective December 
1, 2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a and Part 4, Code 5257 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic arthritis of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and 
Part 4, Codes 5010-5260 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §38 U.S.C.A. § 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of February 2002, March 2003, 
and May 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection and increased ratings, as well 
as what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection and 
increased ratings, any question as to the appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes:  his contentions, service 
medical records, VA medical records, VA examination reports, 
and private medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for the Residuals of Low Back Injury

The veteran in this case seeks service connection for the 
residuals of low back injury, with accompanying pain 
radiating down his right leg.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131, (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic low back disability.  While in August 
1997, and once again in July 1989, the veteran received 
treatment for complaints of low back pain, those episodes 
were acute and transitory in nature, and resolved without 
residual disability.  As of the time of a service medical 
examination in May 1990, just prior to the veteran's 
separation from service, his spine and musculoskeletal system 
were within normal limits, and no pertinent diagnosis was 
noted.  The earliest clinical indication of the presence of a 
chronic low back disability is revealed by magnetic resonance 
imaging dated in October 1995, at which time disc herniation 
at L4-5 and disk bulging at L5-s1 was noted.  

The veteran has argued that his current low back disability 
is in some way causally related to his service-connected left 
knee disability.  However, to date, no evidence whatsoever 
has been offered substantiating that argument.  Neither the 
private medical reports nor the VA medical reports have 
provided any opinion supporting the veteran's claim that his 
present low back pathology began in service.  Based on the 
evidence of record, the Board is unable to reasonably 
associate the veteran's current low back disability with any 
incident or incidents of his period of active military 
service.  Nor is there any evidence that the veteran's low 
back disorder is in any way proximately due to or the result 
of a service-connected disability or disabilities.  
Accordingly, service connection for a chronic low back 
disorder must be denied.  

Increased Ratings for the Postoperative Residuals of 
Recurring Dislocation
of the Left Shoulder, Internal Derangement of the Left Knee,
and Post-Traumatic Arthritis of the Left Knee

In addition to the aforementioned, the veteran in this case 
seeks increased evaluations for service connected recurring 
dislocations of the left shoulder, as well as for internal 
derangement and post-traumatic arthritis of the left knee.  
In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the reported 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Franciso v. Brown, 7 Vet. 
App. 55 (1994).  

Left Shoulder

As regards the veteran's claim for an increased rating for 
the service-connected residuals of recurring dislocation of 
the left shoulder, the Board notes that, at the time of a VA 
orthopedic examination in May 1996, the veteran gave a 
history of left shoulder surgery in 1989.  Physical 
examination showed left shoulder flexion to 120 degrees, with 
extension to 40 degrees, abduction to 120 degrees, adduction 
to 30 degrees, internal rotation to 70 degrees, and external 
rotation to 80 degrees.  Crepitus was present in the 
veteran's left shoulder, and there was some tenderness to 
palpation over the anterior glenohumeral joint.  

On subsequent VA orthopedic examination in April 1998, the 
veteran complained of pain in his left shoulder, as well as 
cramping in his left arm, and pain radiating into his left 
hand.  According to the veteran, his shoulder had become 
progressively worse since the time of a previous examination.  
Physical examination showed left shoulder flexion and 
abduction to 100 degrees, with extension to 55 degrees, 
adduction to 45 degrees, and full internal and external 
rotation.  Once again, there was some tenderness to palpation 
at the acromioclavicular joint, and in the anterior 
glenohumeral area.  

On private examination in October 2004, there was some 
tenderness to palpation in the ventral-lateral region of the 
left shoulder, with limited motility.  Range of motion 
measurements showed extension to 100 degrees, with abduction 
to 80 degrees.  Internal and external rotation were limited 
to only a minor degree, though impingement tests were 
positive.  Under strain, the veteran complained of pain in 
his shoulder.

As of the time of a recent VA orthopedic examination in June 
2005, the veteran complained of a feeling of instability in 
his left shoulder, accompanied by "snapping" when lifting and 
bending the upper arm.  On physical examination, active and 
passive motility were distinctly impaired on the left side, 
with complaints of pain during forward, lateral, and rotation 
movements.  Strength was distinctly reduced, and there was 
palpable cracking during both lateral and rotation movements.  
Range of motion measurements of the left shoulder showed 
abduction to 90 degrees, with adduction to 30 degrees.  The 
veteran was able to flex his left arm forward to 90 degrees, 
and extend backward to 50 degrees.  Lateral and internal 
rotation with the upper arm at the body was to 30 degrees and 
90 degrees respectively, with lateral and internal rotation 
with the upper arm abducted 90 degrees to 70 degrees.  
Ultrasound examination showed an inhomogeneous internal 
structure in the area of the subscapular tendon following 
ablation, though with no intraarticular effusion and no 
subacromial swelling.  Noted at the time of examination was 
that the veteran's rotator cuff was strong.  

520
0
Scapulohumeral articulation, 
ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º 
from side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can 
reach mouth and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005)

520
1
Arm, limitation of motion 
of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and 
shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005)

In order to warrant an increased evaluation, there would need 
to be demonstrated the presence of a fibrous union of the 
humerus, or, in the alternative, a limitation of arm movement 
to 25 degrees from the veteran's side.  38 C.F.R. § 4.71a and 
Part 4, Codes 5201, 5202 (2005).  However, as is clear from 
the above, no such manifestations are present in the 
veteran's case.  To date, there exists no evidence of any 
fibrous union of the humerus, or of a limitation of left arm 
movement to 25 degrees from the veteran's side.  Under the 
circumstances, the 20 percent evaluation currently in effect 
for the veteran's service-connected residuals of recurring 
dislocation of the left shoulder is appropriate, and an 
increased rating is not warranted.  

Left Knee

Turning to the issue of increased evaluations for internal 
derangement and post-traumatic arthritis of the left knee, 
the Board notes that, in a rating decision of October 1998, 
the RO granted separate and distinct 10 percent evaluations 
for internal derangement of the left knee, and post-traumatic 
arthritis of the left knee.  Prior to that time, the veteran 
had been in receipt of a single 10 percent evaluation for 
post-traumatic injury to the left knee.  The Board further 
notes that, based on the evidence of record, the veteran was 
in receipt of a 100 percent evaluation based on post surgical 
convalescence from August 15 to November 1, 1997, and once 
again from August 21 to December 1, 2002.  It is for the 
intervening periods that the veteran currently seeks 
increased evaluations.  

In that regard, at the time of the aforementioned VA 
orthopedic examination in May 1996, the veteran gave a 
history of left knee injury in 1985.  Currently, the veteran 
complained of pain in his left knee.  Physical examination 
showed full flexion with pain and extension of the veteran's 
left knee, and there was no evidence of either thigh or calf 
muscle atrophy.

In August 1997, the veteran underwent surgery for an anterior 
cruciate ligament tear of his left knee.  On VA orthopedic 
examination in April 1998, following the surgery, he 
complained of pain in his left knee which, reportedly, had 
been progressing in severity since the time of a prior 
examination.  Physical examination showed full extension of 
the veteran's left knee, with flexion to 125 degrees 
accompanied by pain.  Further examination showed no evidence 
of any thigh muscle atrophy, and circumferences were 
symmetrical when measured 3 inches proximal to the patella.  
When questioned, the veteran complained of tenderness to 
palpation over his left knee in the medial and lateral 
infrapatellar areas, as well as over the patellar tendons.  
Also noted was the presence of crepitus in the veteran's left 
knee.  Mild anteroposterior laxity was noted with the 
anterior drawer and Lachman tests on the left.  McMurray's 
sign was negative, and the veteran utilized a derotation 
brace on the left knee.  

In August 2002, the veteran underwent additional surgery in 
the form of an anterior cruciate ligament reconstruction with 
bone patellar tendon bone autograft of the left knee.  
Thereafter, on private examination in October 2002, just two 
months following that surgery, the veteran complained of 
weakness in his left knee.  Noted at the time was that the 
veteran was wearing a brace.  Examination of the veteran's 
left knee showed some evidence of quadriceps atrophy.  Range 
of motion was from 0 to 90 degrees, and there was some 
tenderness at the medial joint line.  At the time of 
examination, the veteran's collateral ligaments were 
described as stable.  The pertinent diagnosis was anterior 
cruciate ligament insufficiency of the left knee, status post 
anterior cruciate ligament reconstruction.  In the opinion of 
the examiner, the veteran exhibited a moderate partial (left 
knee) disability.

The Board observes that, on private orthopedic examination in 
October 2004, the veteran complained of pain and a sensation 
of insecurity in his left knee joint, which occurred 
predominantly after long walks or when climbing stairs.  
Physical examination showed some tenderness to palpation in 
the medial and lateral areas of the patellar tendon.  
Motility was from 0 to 130 degrees, with pain at the end 
limits of motion.  Noted at the time of examination was that 
the veteran's ligaments, including the anterior cruciate 
ligament, were predominantly stable.  

The Board notes that, at the time of a recent VA orthopedic 
examination in June 2005, the veteran was able to toe and 
heel walk, though with some pain in his left knee joint.  
Squatting was possible on the right leg, but not on the left 
due to pain and limited motility.  Physical examination 
revealed a local diffuse tenderness to pressure in the area 
of the frontal side of the left knee joint, including the 
patella and patellar ligament, with pain to palpation.  Range 
of motion of the veteran's left knee was from 0 to 100 
degrees, with distinctly painful end-degree flexion.  The 
ligaments of the veteran's left knee showed an anterior left 
drawer phenomenon of low degree, and classical meniscus signs 
were bilaterally negative.  Noted at the time of examination 
was that there was no evidence of any swelling of the soft 
tissue, nor any intraarticular effusion on either side.  In 
the opinion of the examiner, the veteran exhibited 
understandable pain symptomatology, characterized by slightly 
impaired motility and mild instability of the left knee joint 
in the presence of beginning degenerative transformative 
changes following a complex injury to the left knee joint 
with laceration of the cruciate ligament and the medial 
meniscus.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

As is clear from the above, prior to the time of the 
veteran's surgery in August 2002, his left knee impairment 
was no more than mild in severity.  Prior to that time, the 
veteran exhibited an essentially normal range of motion of 
his left knee.  Not until the time of the veteran's surgery 
in August 2002 was there present symptomatology sufficient to 
warrant the assignment of an increased evaluation.  More 
specifically, and as noted above, on examination immediately 
following the veteran's surgery, flexion was from 0 to only 
90 degrees.  Even as recently as June 2005, the veteran 
exhibited a range of motion of his left knee from 0 to 100 
degrees.

Based on the aforementioned, the Board is of the opinion 
that, prior to December 1, 2002, the veteran's internal 
derangement of his left knee was no more than slight in 
severity.  Not until the culmination of a period of surgical 
convalescence in December 2002 was there present evidence of 
moderate left knee impairment sufficient to warrant the 
assignment of a 20 percent evaluation.  Currently, there 
exists no evidence of the severe symptomatology requisite to 
the assignment of a 30 percent evaluation for internal 
derangement of the left knee.  While at present, the veteran 
suffers from arthritis of his left knee accompanied by pain, 
limitations of flexion and/or extension are, at present, 
insufficient to warrant the assignment of a greater than 10 
percent evaluation.  Under the circumstances, the veteran's 
claims for increase must be denied.  




ORDER

Service connection for the residuals of low back injury with 
accompanying pain radiating down the right leg is denied.  

An evaluation in excess of 20 percent for the postoperative 
residuals of recurring dislocation of the left shoulder is 
denied.  

An increased rating for internal derangement of the left 
knee, evaluated as 10 percent disabling from November 1, 1997 
to August 21, 2002, is denied

An increased rating for internal derangement of the left 
knee, evaluated as 20 percent disabling from December 1, 
2002, is denied.  

An evaluation in excess of 10 percent for post-traumatic 
arthritis of the left knee is denied.



__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


